 

E ELIAS COPY

April 14, 2021

Clerk, Eastern District of Wisconsin
17 E. Wisconsin Ave - Room 362
Milwaukee, WI 53202

Re: In re Tasinga Products Liability Litigation
To Whom It May Concern,

Please find served upon you a copy of (1) a motion to transfer pursuant to 28
U.S.C. 1407, (2) a brief in support, (3) a schedule of actions, (4) supporting exhibits, and
(5) a proof of service. This pertains to The Estate of Gerald Mielke, and Annette
Schimming v. Novartis Pharmaceuticals Corporation, case number 2:21-cv-00135
pending in your court.

Sincerely,

Richard M. Elias

314) 391-6820 | 13058 Ste 302, St, Louis, MO 63105 | eliasll
Case 2:21-cv- OO135: peeled t 04/19/2 31 Bage 1 of 1 Document 9- mn

 
